Campbell, J.,
delivered the opinion of the court.
This case is properly assignable to the middle class spoken of by the books, between actual fraud satisfactorily proved, and constructive fraud. It is a case of suspicious circumstances, as to the adequacy of the price paid for the goods and the fairness of the transaction as to creditors, and, therefore, should be set aside, but upon terms to do justice between the parties. Wait on Fraudulent Conveyances, 264; Clement v. Moore, 6 Wall., 299; Boyd v. Dunlap, 1 Johns. Ch., 478.

Decree reversed and cause remanded, with directions to talce an account of the value of the goods, and the debts of Mallett paid off by the defendants, Redfield & Co., etc.